UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                 )
ARCHIMEDES NOBLES,               )
                                 )
                Plaintiff,       )
                                 )
     v.                          )       Civil Action No. 08-1396 (JR)
                                 )
DONALD C. WINTER,                )
Secretary of the Navy,           )
                                 )
                Defendant.       )
                                 )


                          MEMORANDUM OPINION

     This matter is before the Court on defendant’s motion to

dismiss.

     Plaintiff is a former employee of the United States Navy in

the Philippines whose formal employment discrimination claim was

dismissed as untimely.      See March 14, 2008 Decision of the Equal

Employment Opportunity Commission, Appeal No. 0120081141 [Dkt.

#4] at 1-2.   It appears that neither the Navy nor the EEOC

addressed the merits of plaintiff’s claim that the Navy

“subjected [him] to discrimination on the basis of national

origin (Filipino by blood relationship and U.S. citizenship by

place of birth) when he was not granted coverage under the civil

service retirement system when he started working . . . in the

Philippines.”   Id. at 1.

     In this action, plaintiff alleges that he is a dual citizen


                                     1
of the Philippines and of the United States because he was born

in 1938 in the Philippine Islands when the Philippine Islands

were a United States territory.   Compl. at 6.     He asks the Court

to “confirm[] [his] having been born a US citizen” such that the

United States Navy “allow[s] [him] to have access under [Title

VII].”   Id. at 7.

     In Licudine v. Winter, 603 F. Supp. 2d 129 (D.D.C. 2009),

this Court held that a person who, like plaintiff, was born in

the Philippine Islands when the Philippines was a United States

territory is neither a citizen nor a national of United States

citizen.   Id. at 135-36.   Such a person, then, is an alien to

whom Title VII does not apply.    Id.

     The Court will grant defendant’s motion to dismiss.      An

Order accompanies this Memorandum Opinion.



                                        JAMES ROBERTSON
                                        United States District Judge




                                  2